Exhibit 10.5
Execution Copy
TAX RECEIVABLE AGREEMENT (REORGANIZATIONS)
among
EMDEON INC.,
H&F ITR HOLDCO, L.P.,
GA ITR HOLDCO, L.P.,
and
GA-H&F ITR HOLDCO, L.P.
Dated as of August 17, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     2  
 
           
Section 1.1
  Definitions     2  
 
            ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT     10  
 
           
Section 2.1
  Pre-IPO Basis Adjustment     10  
Section 2.2
  Tax Benefit Schedule     10  
Section 2.3
  Procedures, Amendments     11  
 
            ARTICLE III TAX BENEFIT PAYMENTS     12  
 
           
Section 3.1
  Payments     12  
Section 3.2
  No Duplicative Payments     12  
Section 3.3
  Pro Rata Payments; Coordination of Benefits With Other Tax Receivable
Agreements     13  
 
            ARTICLE IV TERMINATION     14  
 
           
Section 4.1
  Early Termination and Breach of Agreement     14  
Section 4.2
  Early Termination Notice     15  
Section 4.3
  Payment upon Early Termination     15  
 
            ARTICLE V SUBORDINATION AND LATE PAYMENTS     15  
 
           
Section 5.1
  Subordination     15  
Section 5.2
  Late Payments by the Corporate Taxpayer     16  
 
            ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION     16  
 
           
Section 6.1
  Participation in the Corporate Taxpayer’s and EBS#146;s Tax Matters     16  
Section 6.2
  Consistency     16  
Section 6.3
  Cooperation     16  
 
            ARTICLE VII MISCELLANEOUS     17  
 
           
Section 7.1
  Notices     17  
Section 7.2
  Counterparts     18  
Section 7.3
  Entire Agreement; No Third Party Beneficiaries     18  
Section 7.4
  Governing Law     18  
Section 7.5
  Severability     18  
Section 7.6
  Successors; Assignment; Amendments; Waivers     18  
Section 7.7
  Titles and Subtitles     19  
Section 7.8
  Resolution of Disputes     19  
Section 7.9
  Reconciliation     20  

i



--------------------------------------------------------------------------------



 



                      Page    
Section 7.10
  Withholding     20  
Section 7.11
  Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets     21  
Section 7.12
  Confidentiality     21  
Section 7.13
  Change in Law     22  
Section 7.14
  Representations     23  

ii



--------------------------------------------------------------------------------



 



TAX RECEIVABLE AGREEMENT (REORGANIZATIONS)
          This TAX RECEIVABLE AGREEMENT (REORGANIZATIONS) (this “Agreement”),
dated as of August 17, 2009, is hereby entered into by and among Emdeon Inc., a
Delaware corporation (the “Corporate Taxpayer”), H&F ITR Holdco, L.P., a
Delaware limited partnership (the “HF ITR Entity”), GA ITR Holdco, L.P., a
Delaware limited partnership (the “GA ITR Entity”), GA-H&F ITR Holdco L.P., a
Delaware limited partnership (the “ITR Entity”), and each of the successors and
assigns thereto.
RECITALS
          WHEREAS, the Members (as defined below) hold or held member interests
in EBS Master LLC, a Delaware limited liability company (“EBS”), which is
classified as a partnership for United States federal income tax purposes;
          WHEREAS, the Corporate Taxpayer is the managing member of EBS, and
holds and will hold, directly and/or indirectly, member interests in EBS;
          WHEREAS, EBS Acquisition II LLC, a Delaware limited liability company
(the “GA Corporate Member”) and H&F Harrington Inc., a Delaware corporation (the
“HF Corporate Member”) are classified as associations taxable as corporations
for U.S. federal income tax purposes;
          WHEREAS, pursuant to that certain Reorganization Agreement, dated as
of August 4, 2009, among the Corporate Taxpayer and the parties named therein,
the GA Corporate Member and the HF Corporate Member will become wholly owned
subsidiaries of or will merge with Affiliates of the Corporate Taxpayer (the
“Reorganization”);
          WHEREAS, as a result of the Reorganization, the GA Corporate Member
and the HF Corporate Member will become or will merge with members of the
consolidated group of which the Corporate Taxpayer is the parent and the
Corporate Taxpayer will be entitled to utilize certain net operating losses and
capital losses of the GA Corporate Member and the HF Corporate Member generated
before the IPO (as defined below) (the “NOLs”);
          WHEREAS, the income, gain, loss, expense and other Tax (as defined
below) items of the Corporate Taxpayer may be affected by (i) adjustments to the
tax basis of the IPO Date Assets (as defined below) attributable to the purchase
of interests in EBS in connection with the transactions described in the
Purchase Agreement (as defined below) or the Merger Agreement (as defined below)
(the “Pre-IPO Basis Adjustments”), (ii) NOLs, and (iii) the Imputed Interest (as
defined below);
          WHEREAS, the parties to this Agreement desire to make certain
arrangements with respect to the effect of the NOLs, the Pre-IPO Basis
Adjustments and Imputed Interest on the liability for Taxes of the Corporate
Taxpayer;
          WHEREAS, the existing shareholders of the Corporate Taxpayer and the
existing shareholders of the GA Corporate Member before the Reorganization (the
“Existing GA

1



--------------------------------------------------------------------------------



 



Owners”), HFCP VI Domestic AIV, L.P., a Delaware limited partnership (“HFCP”),
Hellman & Friedman Capital Associates VI, L.P., a Delaware limited partnership
(“HFCA”), Hellman & Friedman Capital Executives VI, L.P., a Delaware limited
partnership (“HFCE”), Hellman & Friedman Investors VI, L.P., a Delaware limited
partnership (“H&F GP” and together with HFCP, HFCA and HFCE, the “HF
Non-Corporate Members”), and H&F Harrington AIV II, L.P., a Delaware limited
partnership (“HF Harrington” and together with HF Non-Corporate Members, the “HF
Members”) own (directly or indirectly) certain entities or have or will enter
into certain transactions that will result in various tax benefits to the
Corporate Taxpayer, and the Existing GA Owners and the HF Members previously
agreed that any and all payments in respect of such tax benefits will be made
50% to the Existing GA Owners and 50% to the HF Members (such agreement being
reflected in the Fourth Amended and Restated Limited Liability Company Agreement
of EBS dated as of May 21, 2008);
          WHEREAS, the Existing GA Owners have contributed all of their rights
to receive payments of Tax savings related to the effect of the NOLs, the
Pre-IPO Basis Adjustments and Imputed Interest attributable to the Corporate
Taxpayer and the GA Corporate Member to the GA ITR Entity in exchange for
ownership interests in the GA ITR Entity, and HF Harrington has contributed all
of its rights to receive payments of Tax savings related to the effect of the
NOLs, the Pre-IPO Basis Adjustments and Imputed Interest attributable to the HF
Corporate Member to the HF ITR Entity in exchange for ownership interests in the
HF ITR Entity;
          WHEREAS, the GA ITR Entity and the HF ITR Entity have contributed all
of their rights (including their rights under this Agreement) to receive such
payments of Tax savings attributable to the effect of the NOLs, the Pre-IPO
Basis Adjustments and Imputed Interest from the Corporate Taxpayer to the ITR
Entity in exchange for ownership interests in the ITR Entity; and
          WHEREAS, as a result of such contributions, the ITR Entity shall be a
party to this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.

2



--------------------------------------------------------------------------------



 



          “Agreed Rate” means LIBOR plus 100 basis points.
          “Agreement” is defined in the Recitals of this Agreement.
          “Amended Schedule” is defined in Section 2.3(b) of this Agreement.
          A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.
          “Board” means the Board of Directors of the Corporate Taxpayer.
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
          “Change in Tax Law” is defined in Section 7.13 of this Agreement.
          “Change of Control” means the occurrence of any of the following
events:

  (i)   any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto, excluding a group of
Persons which includes one or more Affiliates of Hellman & Friedman LLC and one
or more Affiliates of GA LLC, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporate Taxpayer representing more than 50%
of the combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or     (ii)   the following individuals cease for any reason to
constitute a majority of the number of directors of the Corporate Taxpayer then
serving: individuals who, on the IPO Date, constitute the Board and any new
director whose appointment or election by the Board or nomination for election
by the Corporate Taxpayer’s shareholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the IPO Date or whose appointment, election or nomination for
election was previously so approved or recommended by the directors referred to
in this clause (ii); or     (iii)   there is consummated a merger or
consolidation of the Corporate Taxpayer with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the

3



--------------------------------------------------------------------------------



 



      merger or, if the surviving company is a Subsidiary, the ultimate parent
thereof, or (y) the voting securities of the Corporate Taxpayer immediately
prior to such merger or consolidation do not continue to represent or are not
converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or     (iv)   the shareholders of the Corporate Taxpayer approve a plan
of complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.
          “Code” means the United States Internal Revenue Code of 1986, as
amended.
          “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
          “Corporate Taxpayer” is defined in the Recitals of this Agreement.
          “Corporate Taxpayer Return” means the federal and/or state and/or
local Tax Return, as applicable, of the Corporate Taxpayer filed with respect to
Taxes of any Taxable Year.
          “Cumulative Net Realized Tax Benefit” for a Taxable Year means the
cumulative amount of Realized Tax Benefits for all Taxable Years of the
Corporate Taxpayer, up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period. The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.
          “Default Rate” means LIBOR plus 500 basis points.

4



--------------------------------------------------------------------------------



 



          “Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state and local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
          “Dispute” has the meaning set forth in Section 7.8(a) of this
Agreement.
          “Early Termination Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.
          “Early Termination Effective Date” is defined in Section 4.2 of this
Agreement.
          “Early Termination Notice” is defined in Section 4.2 of this
Agreement.
          “Early Termination Schedule” is defined in Section 4.2 of this
Agreement.
          “Early Termination Payment” is defined in Section 4.3(b) of this
Agreement.
          “Early Termination Rate” means the lesser of (i) 6.5% per annum,
compounded annually, and (ii) LIBOR plus 100 basis points.
          “Existing GA Owners” is defined in the Recitals of this Agreement.
          “Expert” is defined in Section 7.9 of this Agreement.
          “GA Corporate Member” is defined in the Recitals of this Agreement.
          “GA ITR Entity” is defined in the Recitals of this Agreement.
          “HF Corporate Member” is defined in the Recitals of this Agreement.
          “H&F GP” is defined in the Recitals of this Agreement.
          “HF Harrington” is defined in the Recitals of this Agreement.
          “HF ITR Entity” is defined in the Recitals of this Agreement.
          “HF Members” is defined in the Recitals of this Agreement.
          “HF Non-Corporate Members” is defined in the Recitals of this
Agreement.
          “Hypothetical Tax Liability” means, with respect to any Taxable Year,
the liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, EBS, but only with respect to Taxes imposed on EBS and allocable to
the Corporate Taxpayer or to the other members of the consolidated group of
which the Corporate Taxpayer is the parent, in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (i) using the Non-Stepped Up Tax Basis, (ii) without taking
into account the use of available NOLs, if any, and (iii) excluding any
deduction attributable to Imputed Interest; provided, that the Non-Stepped Up
Tax Basis and NOLs shall be based on the

5



--------------------------------------------------------------------------------



 



IPO Date Asset Disclosure Letter including amendments thereto. For the avoidance
of doubt, Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any Tax item (or portions thereof) that is
attributable to the NOLs, the Pre-IPO Basis Adjustment or Imputed Interest.
          “Imputed Interest” shall mean any interest imputed under Section 1272,
1274 or 483 or other provision of the Code and any similar provision of state
and local tax law with respect to the Corporate Taxpayer’s payment obligations
under this Agreement.
          “Independent Director” means Dinyar S. Devitre, Jim D. Kever, Philip
M. Pead and any other member of the Board who is not affiliated with any of the
principal stockholders of the Corporate Taxpayer and who is neither a current
officer nor a former officer of the Corporate Taxpayer or any of its
Subsidiaries.
          “Investors Tax Receivable Agreement (Exchanges)” means the Tax
Receivable Agreement (Exchanges), dated as of August 17, 2009, by and among the
Corporate Taxpayer, HF ITR Entity, GA ITR Entity and the ITR Entity.
          “IPO” means the initial public offering of Class A common stock by the
Corporate Taxpayer.
          “IPO Date” means the closing date of the IPO.
          “IPO Date Asset” means an asset that is held by EBS, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, immediately prior to the IPO Date (“IPO Date
Asset”). An IPO Date Asset also includes any asset that is “substituted basis
property” under Section 7701(a)(42) of the Code with respect to an IPO Date
Asset.
          “IPO Date Asset Disclosure Letter” is defined in Section 2.1 of this
Agreement.
          “IRS” means the United States Internal Revenue Service.
          “ITR Entity” is defined in the Recitals of this Agreement.
          “LIBOR” means during any period, an interest rate per annum equal to
the one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.
          “LLC Agreement” means, with respect to EBS, the Sixth Amended and
Restated Limited Liability Company Agreement of EBS.

6



--------------------------------------------------------------------------------



 



          “Management Tax Receivable Agreement” means the Tax Receivable
Agreement (Management), dated as of August 17, 2009, by and among the Corporate
Taxpayer and certain members of the senior management of EBS.
          “Material Objection Notice” has the meaning set forth in Section 4.2
of this Agreement.
          “Members” means the HF Non-Corporate Members, the HF Corporate Member
and the GA Corporate Member.
          “Merger Agreement” means the Amended and Restated Agreement and Plan
of Merger, dated as of November 15, 2006, among Emdeon Corporation (now known as
HLTH), EBS, EBS Acquisition LLC (the predecessor of the Corporate Taxpayer) and
certain other parties.
          “NOLs” is defined in the Recitals of this Agreement.
          “Non-Stepped Up Tax Basis” means, with respect to any IPO Date Asset
at any time, the Tax basis that such asset would have had at such time if no
Pre-IPO Basis Adjustments had been made.
          “Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.
          “Payment Date” means any date on which a payment is required to be
made pursuant to this Agreement.
          “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
          “Purchase Agreement” means the Securities Purchase Agreement, dated as
of February 8, 2008, by and among HLTH, EBS, the GA Corporate Member, H&F
Harrington AIV I, L.P., HFCP, HFCA, HFCE and certain other parties.
          “Qualified Tax Advisor” means Paul, Weiss, Rifkind, Wharton & Garrison
LLP, Simpson Thacher & Bartlett LLP, Deloitte Tax LLP, or any other law or
accounting firm that is nationally recognized as being expert in Tax matters and
that is reasonably acceptable to the Corporate Taxpayer.
          “Pre-IPO Basis Adjustments” is defined in the Recitals of this
Agreement.
          “Realized Tax Benefit” means, for a Taxable Year, the excess, if any,
of the Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, EBS, but only with respect to
Taxes imposed on EBS and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year. If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any

7



--------------------------------------------------------------------------------



 



Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.
          “Realized Tax Detriment” means, for a Taxable Year, the excess, if
any, of the actual liability for Taxes of (i) the Corporate Taxpayer and
(ii) without duplication, EBS, but only with respect to Taxes imposed on EBS and
allocable to the Corporate Taxpayer or to the other members of the consolidated
group of which the Corporate Taxpayer is the parent for such Taxable Year, over
the Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.
          “Reconciliation Dispute” has the meaning set forth in Section 7.9 of
this Agreement.
          “Reconciliation Procedures” has the meaning set forth in
Section 2.3(a) of this Agreement.
          “Reorganization” is defined in the Recitals of this Agreement.
          “Schedule” means any of the following: (i) the IPO Date Asset
Disclosure Letter, (ii) a Tax Benefit Schedule, or (iii) the Early Termination
Schedule.
          “Senior Obligations” is defined in Section 5.1 of this Agreement.
          “Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
          “Subsidiary Stock” means any stock or other equity interest in any
subsidiary entity of EBS that is treated as a corporation for United States
federal income tax purposes.
          “Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
          “Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.
          “Tax Receivable Agreements” shall mean this Agreement, the Investors
Tax Receivable Agreement (Exchanges) and the Management Tax Receivable
Agreement.
          “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to Taxes (including any attached
schedules), including, without limitation, any information return, claim for
refund, amended return and declaration of estimated Tax.
          “Taxable Year” means a taxable year of the Corporate Taxpayer as
defined in Section 441(b) of the Code or comparable section of state or local
tax law, as applicable (and,

8



--------------------------------------------------------------------------------



 



therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made), ending on or after the IPO Date.
          “Taxes” means any and all United States federal, state and local
taxes, assessments or similar charges that are based on or measured with respect
to net income or profits, and any interest related to such Tax.
          “Taxing Authority” shall mean any domestic, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.
          “Treasury Regulations” means the final, temporary and proposed
regulations under the Code promulgated from time to time (including
corresponding provisions and succeeding provisions) as in effect for the
relevant taxable period.
          “Valuation Assumptions” shall mean, as of an Early Termination Date,
the assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize (i) the NOLs that have not been previously utilized in determining
a Tax Benefit Payment under this Agreement, subject to all applicable
limitations on the use of such NOLs and to assumption (3) below, and
(ii) deductions arising from the Pre-IPO Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years in which such
deductions would become available, (2) the United States federal income tax
rates and state and local income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Date, (3) any NOLs or loss
carryovers generated by any Pre-IPO Basis Adjustment or Imputed Interest and
available as of the date of the Early Termination Schedule will be utilized by
the Corporate Taxpayer on a pro rata basis from the date of the Early
Termination Schedule through the scheduled expiration date of such NOLs or loss
carryovers, (4) any non-amortizable assets (other than any Subsidiary Stock)
will be disposed of on the fifteenth anniversary of the applicable Pre-IPO Basis
Adjustment; provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the time of sale of the
relevant asset (if earlier than such fifteenth anniversary), and (5) any
Subsidiary Stock will be deemed never to be disposed of; provided, that, except
in respect of a termination payment pursuant to Section 7.13(b), if (i) the ITR
Entity delivers to the Corporate Taxpayer a written opinion of a Qualified Tax
Advisor to the effect that as a result of a certain transaction (or series of
transactions), it is more likely than not that the tax basis in the amortizable
or depreciable assets of the Corporate Taxpayer will be increased by reference
to the tax basis in such Subsidiary Stock and the tax basis in such Subsidiary
Stock will decrease accordingly, and (ii) the Corporate Taxpayer determines that
it is commercially reasonable to effectuate such transaction (or series of
transactions), then the Valuation Assumptions will take into account such
increased tax basis in the amortizable or depreciable assets of the Corporate
Taxpayer.

9



--------------------------------------------------------------------------------



 



ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
          Section 2.1 Pre-IPO Basis Adjustment. The letter dated the date of
this Agreement from the ITR Entity to the Corporate Taxpayer shows, in
reasonable detail necessary to perform the calculations required by this
Agreement, including a breakdown by each party to which Pre-IPO Basis
Adjustments or NOLs are attributable, for purposes of Taxes, estimates of
(i) the Non-Stepped Up Tax Basis, (ii) the Pre-IPO Basis Adjustments, calculated
in the aggregate, (iii) the period (or periods) over which the IPO Date Assets
are amortizable and/or depreciable, (iv) the period (or periods) over which each
Pre-IPO Basis Adjustment is amortizable and/or depreciable, (v) the NOLs that
are attributable to the Corporate Taxpayer, the GA Corporate Member and the HF
Corporate Member as of the date of the Reorganization or the IPO Date, as the
case may be, using the closing-the-books methodology, and (vi) the scheduled
expiration date (or dates) of the NOLs (the “IPO Date Asset Disclosure Letter”).
As promptly as practicable, the ITR Entity and the Corporate Taxpayer shall
agree on a replacement IPO Date Asset Disclosure Letter that reflects any
adjustments necessary as a result of the IPO.
          Section 2.2 Tax Benefit Schedule.
          (a) Tax Benefit Schedule. Within 90 calendar days after the filing of
the United States federal income tax return of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment,
the Corporate Taxpayer shall provide to the ITR Entity a schedule showing, in
reasonable detail, the calculation of the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit
Schedule will become final as provided in Section 2.3(a) and may be amended as
provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).
          (b) Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporate
Taxpayer for such Taxable Year attributable to the NOLs, the Pre-IPO Basis
Adjustments and Imputed Interest, determined using a “with and without”
methodology. For the avoidance of doubt, the actual liability for Taxes will
take into account the deduction of the portion of the Tax Benefit Payment that
must be accounted for as interest under the Code based upon the characterization
of Tax Benefit Payments as additional consideration payable by the Corporate
Taxpayer for the acquisition of the shares or assets of the GA Corporate Member
or the HF Corporate Member in connection with the Reorganization. Carryovers or
carrybacks of any Tax item attributable to the NOLs, the Pre-IPO Basis
Adjustment and Imputed Interest shall be considered to be subject to the rules
of the Code and the Treasury Regulations or the appropriate provisions of U.S.
state and local income and franchise tax law, as applicable, governing the use,
limitation and expiration of carryovers or carrybacks of the relevant type. If a
carryover or carryback of any Tax item includes a portion that is attributable
to the NOLs, the Pre-IPO Basis Adjustment or Imputed Interest and another
portion that is not, such portions shall be considered to be used in accordance
with the “with and without” methodology.

10



--------------------------------------------------------------------------------



 



          Section 2.3 Procedures, Amendments.
          (a) Procedure. Every time the Corporate Taxpayer delivers to the ITR
Entity an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.3(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also (x) deliver to the ITR Entity schedules and work papers, as
determined by the Corporate Taxpayer or requested by the ITR Entity, providing
reasonable detail regarding the preparation of the Schedule and (y) allow the
ITR Entity reasonable access at no cost to the appropriate representatives at
the Corporate Taxpayer, as determined by the Corporate Taxpayer or requested by
the ITR Entity, in connection with a review of such Schedule. Without limiting
the application of the preceding sentence, each time the Corporate Taxpayer
delivers to the ITR Entity a Tax Benefit Schedule, in addition to the Tax
Benefit Schedule duly completed, the Corporate Taxpayer shall deliver to the ITR
Entity the Corporate Taxpayer Return, the reasonably detailed calculation by the
Corporate Taxpayer of the Hypothetical Tax Liability, the reasonably detailed
calculation by the Corporate Taxpayer of the actual Tax liability, as well as
any other work papers as determined by the Corporate Taxpayer or requested by
the ITR Entity. An applicable Schedule or amendment thereto shall become final
and binding on all parties 30 calendar days from the first date on which the ITR
Entity has received the applicable Schedule or amendment thereto unless the ITR
Entity (i) within 30 calendar days after receiving an applicable Schedule or
amendment thereto, provides the Corporate Taxpayer with notice of a material
objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the parties, for any reason, are unable to successfully resolve the
issues raised in the Objection Notice within 30 calendar days after receipt by
the Corporate Taxpayer of an Objection Notice, the Corporate Taxpayer and the
ITR Entity shall employ the reconciliation procedures as described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).
          (b) Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to the ITR
Entity, (iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other tax item to such Taxable Year, or (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year (any such
Schedule, an “Amended Schedule”). The IPO Date Asset Disclosure Letter shall be
appropriately amended by the ITR Entity and the Corporate Taxpayer to the extent
that, as a result of a Determination, the Corporate Taxpayer is required to
calculate its Tax liability in a manner inconsistent with the IPO Date Asset
Disclosure Letter.

11



--------------------------------------------------------------------------------



 



ARTICLE III
TAX BENEFIT PAYMENTS
          Section 3.1 Payments.
          (a) Payments. Within five (5) calendar days after a Tax Benefit
Schedule delivered to the ITR Entity becomes final in accordance with
Section 2.3(a), the Corporate Taxpayer shall pay to the ITR Entity for such
Taxable Year the Tax Benefit Payment determined pursuant to Section 3.1(b). Each
such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by the ITR Entity to the
Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and the ITR
Entity. For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated tax payments, including, without limitation, federal
estimated income tax payments. Notwithstanding anything herein to the contrary,
in no event shall the aggregate Tax Benefit Payments (excluding any amount
accounted for as interest under the Code) exceed $96,000,000 in respect of the
Corporate Taxpayer, $63,000,000 in respect of the GA Corporate Member, and
$53,000,000 in respect of the HF Corporate Member.
          (b) A “Tax Benefit Payment” means an amount, not less than zero, equal
to the sum of the Net Tax Benefit and the Interest Amount. For the avoidance of
doubt, for Tax purposes, the Interest Amount shall not be treated as interest
but shall instead be treated as additional consideration for the acquisition of
the assets or stock of the GA Corporate Member, the HF Corporate Member in
connection with the IPO and the Reorganization, unless otherwise required by
law. Subject to Section 3.3(a), the “Net Tax Benefit” for a Taxable Year shall
be an amount equal to the excess, if any, of 85% of the Cumulative Net Realized
Tax Benefit as of the end of such Taxable Year over the total amount of payments
previously made under this Section 3.1 (excluding payments attributable to
Interest Amounts); provided, for the avoidance of doubt, that the ITR Entity
shall not be required to return any portion of any previously made Tax Benefit
Payment. The “Interest Amount” shall equal the interest on the Net Tax Benefit
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporate Taxpayer Return with respect to Taxes for such Taxable Year until
the Payment Date. Notwithstanding the foregoing, for each Taxable Year ending on
or after the date of a Change of Control, all Tax Benefit Payments shall be
calculated by utilizing Valuation Assumptions (1), (3), (4) and (5),
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.”
          Section 3.2 No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement provide that Tax Benefit Payments are paid
to the ITR Entity pursuant to this Agreement. The provisions of this Agreement
shall be construed in the appropriate manner to ensure such intentions are
realized.

12



--------------------------------------------------------------------------------



 



          Section 3.3 Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.
          (a) Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporate Taxpayer’s deduction with
respect to the NOLs, the Pre-IPO Basis Adjustments, the Basis Adjustments or
Imputed Interest under the Tax Receivable Agreements (as such terms are defined
in each Tax Receivable Agreement) is limited in a particular Taxable Year
because the Corporate Taxpayer does not have sufficient taxable income, the
limitation on the tax benefit for the Corporate Taxpayer shall be allocated
among the Tax Receivable Agreements (and among all parties eligible for payments
thereunder) in proportion to the respective amounts of Realized Tax Benefits
that would have been determined under the Tax Receivable Agreements if the
Corporate Taxpayer had sufficient taxable income so that there were no such
limitation.
          (b) If for any reason the Corporate Taxpayer does not fully satisfy
its payment obligations to make all Tax Benefit Payments due under the Tax
Receivable Agreements in respect of a particular Taxable Year, then the
Corporate Taxpayer and the ITR Entity agree that (i) the Corporate Taxpayer
shall pay the same proportion of each Tax Benefit Payment due under each of the
Tax Receivable Agreements in respect of such Taxable Year, without favoring one
obligation over the other, and (ii) no Tax Benefit Payment shall be made in
respect of any Taxable Year until all Tax Benefit Payments in respect of prior
Taxable Years have been made in full.
          (c) To the extent that the Corporate Taxpayer makes payments to the
ITR Entity in respect of a particular Taxable Year in an amount greater than the
payments that should have been made in accordance with Section 3.3(b), then the
ITR Entity shall be obligated to make payments to the parties to the other Tax
Receivable Agreements (other than the Corporate Taxpayer) in the amounts
necessary so that each party to the Tax Receivable Agreements shall have
received the amount that it would have received if all payments by the Corporate
Taxpayer had been in accordance with Section 3.3(b); provided, that the ITR
Entity’s obligation to pay over to the parties to the other Tax Receivable
Agreements amounts received from the Corporate Taxpayer pursuant to this
Section 3.3(c) shall terminate on the one year anniversary of the receipt by the
ITR Entity of such amounts.
          (d) The parties hereto agree that the parties to the Investors Tax
Receivable Agreement (Exchanges) and the parties to the Management Tax
Receivable Agreement are expressly made third party beneficiaries of the
provisions of this Section 3.3.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMINATION
          Section 4.1 Early Termination and Breach of Agreement.
          (a) With the written approval of a majority of the Independent
Directors, the Corporate Taxpayer may terminate this Agreement with respect to
all amounts payable to the ITR Entity at any time by paying to the ITR Entity
the Early Termination Payment; provided, however, that this Agreement shall only
terminate upon the receipt of the Early Termination Payment by the ITR Entity,
and provided, further, that the Corporate Taxpayer may withdraw any notice to
execute its termination rights under this Section 4.1(a) prior to the time at
which any Early Termination Payment has been paid. Upon payment of the Early
Termination Payment by the Corporate Taxpayer, neither the ITR Entity nor the
Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment agreed to by the Corporate
Taxpayer and the ITR Entity as due and payable but unpaid as of the Early
Termination Notice and (b) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early Termination Notice (except to the extent
that the amount described in clause (b) is included in the Early Termination
Payment).
          (b) In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but not be limited to, (1) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of a breach, (2) any Tax Benefit Payment agreed to by the Corporate
Taxpayer and the ITR Entity as due and payable but unpaid as of the date of a
breach, and (3) any Tax Benefit Payment due for the Taxable Year ending with or
including the date of a breach. Notwithstanding the foregoing, in the event that
the Corporate Taxpayer breaches this Agreement, the ITR Entity shall be entitled
to elect to receive the amounts set forth in clauses (1), (2) and (3) above or
to seek specific performance of the terms hereof. The parties agree that the
failure to make any payment due pursuant to this Agreement within three months
of the date such payment is due shall be deemed to be a breach of a material
obligation under this Agreement for all purposes of this Agreement, and that it
will not be considered to be a breach of a material obligation under this
Agreement to make a payment due pursuant to this Agreement within three months
of the date such payment is due. Notwithstanding anything in this Agreement to
the contrary, it shall not be a breach of this Agreement if the Corporate
Taxpayer fails to make any Tax Benefit Payment when due to the extent that the
Corporate Taxpayer has insufficient funds to make such payment; provided that
the interest provisions of Section 5.2 shall apply to such late payment (unless
the Corporate Taxpayer does not have sufficient cash to make such payment as a
result of limitations imposed by existing credit agreements to which EBS is a
party, in which case Section 5.2 shall apply, but the Default Rate shall be
replaced by the Agreed Rate).

14



--------------------------------------------------------------------------------



 



          Section 4.2 Early Termination Notice. If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to the ITR Entity notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment for the ITR Entity. The Early Termination Schedule shall
become final and binding on all parties 30 calendar days from the first date on
which the ITR Entity has received such Schedule or amendment thereto unless the
ITR Entity (i) within 30 calendar days after receiving the Early Termination
Schedule, provides the Corporate Taxpayer with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (ii) provides
a written waiver of such right of a Material Objection Notice within the period
described in clause (i) above, in which case such Schedule becomes binding on
the date the waiver is received by the Corporate Taxpayer (the “Early
Termination Effective Date”). If the parties, for any reason, are unable to
successfully resolve the issues raised in such notice within 30 calendar days
after receipt by the Corporate Taxpayer of the Material Objection Notice, the
Corporate Taxpayer and the ITR Entity shall employ the Reconciliation
Procedures.
          Section 4.3 Payment upon Early Termination.
          (a) Within three calendar days after the Early Termination Effective
Date, the Corporate Taxpayer shall pay to the ITR Entity an amount equal to the
Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account or accounts designated by the ITR
Entity or as otherwise agreed by the Corporate Taxpayer and the ITR Entity.
          (b) “Early Termination Payment” shall equal the present value,
discounted at the Early Termination Rate as of the Early Termination Effective
Date, of all Tax Benefit Payments that would be required to be paid by the
Corporate Taxpayer to the ITR Entity beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
          Section 5.1 Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to the ITR Entity under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporate
Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank pari passu
with all current or future unsecured obligations of the Corporate Taxpayer that
are not Senior Obligations.

15



--------------------------------------------------------------------------------



 



          Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all
or any portion of any Tax Benefit Payment or Early Termination Payment not made
to the ITR Entity when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Tax Benefit Payment or Early Termination Payment was
due and payable.
ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
          Section 6.1 Participation in the Corporate Taxpayer’s and EBS’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and EBS, including without limitation the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes. Notwithstanding the foregoing, the Corporate Taxpayer
shall notify the ITR Entity of, and keep the ITR Entity reasonably informed with
respect to, the portion of any audit of the Corporate Taxpayer and EBS by a
Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the ITR Entity under this Agreement, and shall provide
to the ITR Entity reasonable opportunity to provide information and other input
to the Corporate Taxpayer, EBS and their respective advisors concerning the
conduct of any such portion of such audit; provided, however, that the Corporate
Taxpayer and EBS shall not be required to take any action that is inconsistent
with any provision of the LLC Agreement.
          Section 6.2 Consistency. The Corporate Taxpayer and the ITR Entity
agree to report and cause to be reported for all purposes, including federal,
state and local Tax purposes and financial reporting purposes, all Tax-related
items (including, without limitation, the Pre-IPO Basis Adjustments and each Tax
Benefit Payment) in a manner consistent with that specified by the Corporate
Taxpayer in any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement unless otherwise required by law.
          Section 6.3 Cooperation. The ITR Entity shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse the ITR Entity for
any reasonable third-party costs and expenses incurred pursuant to this Section.

16



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
If to the Corporate Taxpayer, to:
3055 Lebanon Pike, Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel
with a copy (which shall not constitute notice to the Corporate Taxpayer)
to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.
If to the ITR Entity, to:
c/o General Atlantic Service Company, LLC
3 Pickwick Plaza
Greenwich, CT 06830
Telephone: (203) 629-8600
Facsimile: (203) 618-9207
Attention: Christopher G. Lanning, Esq.
c/o Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Facsimile: (415) 788-0176
Attention: Arrie Park, General Counsel

17



--------------------------------------------------------------------------------



 



Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
          Section 7.2 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.
          Section 7.3 Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. Except to the extent provided under Section 3.3, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
          Section 7.4 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.
          Section 7.5 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
          Section 7.6 Successors; Assignment; Amendments; Waivers.
          (a) The ITR Entity may assign any of its rights under this Agreement
to any Person as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporate
Taxpayer, agreeing to become an ITR Entity for all purposes of this Agreement,
except as otherwise provided in such joinder.
          (b) No provision of this Agreement may be amended unless such
amendment is approved in writing by both the Corporate Taxpayer and the ITR
Entity; provided, that, the definition of Change of Control cannot be amended
without the written approval of a majority of the Independent Directors. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.

18



--------------------------------------------------------------------------------



 



          (c) All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporate Taxpayer shall require
and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporate Taxpayer, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place.
          Section 7.7 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          Section 7.8 Resolution of Disputes.
          (a) Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.
          (b) Notwithstanding the provisions of paragraph (a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), the
ITR Entity (i) expressly consents to the application of paragraph (c) of this
Section 7.8 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporate Taxpayer as agent of the ITR Entity
for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise the
ITR Entity of any such service of process, shall be deemed in every respect
effective service of process upon the ITR Entity in any such action or
proceeding.
          (c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary

19



--------------------------------------------------------------------------------



 



judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the fora designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another; and
               (ii) The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 7.8 and such parties agree not to plead or claim the same.
          Section 7.9 Reconciliation. In the event that the Corporate Taxpayer
and the ITR Entity are unable to resolve a disagreement with respect to the
matters governed by Sections 2.3, 4.2 and 6.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the Corporate Taxpayer and the ITR
Entity agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the Corporate Taxpayer or
the ITR Entity or other actual or potential conflict of interest. If the parties
are unable to agree on an Expert within fifteen (15) days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise. The
Expert shall resolve any matter relating to the IPO Date Asset Disclosure Letter
or an amendment thereto or the Early Termination Schedule or an amendment
thereto within 30 calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within 15 calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporate Taxpayer, subject to adjustment or
amendment upon resolution. The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporate Taxpayer
except as provided in the next sentence. The Corporate Taxpayer and the ITR
Entity shall bear their own costs and expenses of such proceeding, unless
(i) the Expert adopts the ITR Entity’s position, in which case the Corporate
Taxpayer shall reimburse the ITR Entity for any reasonable out-of-pocket costs
and expenses in such proceeding, or (ii) the Expert adopts the Corporate
Taxpayer’s position, in which case the ITR Entity shall reimburse the Corporate
Taxpayer for any reasonable out-of-pocket costs and expenses in such proceeding.
Any dispute as to whether a dispute is a Reconciliation Dispute within the
meaning of this Section 7.9 shall be decided by the Expert. The Expert shall
finally determine any Reconciliation Dispute and the determinations of the
Expert pursuant to this Section 7.9 shall be binding on the Corporate Taxpayer
and the ITR Entity and may be entered and enforced in any court having
jurisdiction.
          Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such

20



--------------------------------------------------------------------------------



 



payment under the Code or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld and paid over to the appropriate Taxing
Authority by the Corporate Taxpayer, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the ITR Entity.
          Section 7.11 Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.
          (a) If the Corporate Taxpayer is or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to Sections 1501 et seq. of the Code or any corresponding
provisions of state or local law, then: (i) the provisions of this Agreement
shall be applied with respect to the group as a whole; and (ii) Tax Benefit
Payments, Early Termination Payments and other applicable items hereunder shall
be computed with reference to the consolidated taxable income of the group as a
whole.
          (b) If any entity that is obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for U.S. income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset. For purposes of this Section 7.11, a
transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership.
          Section 7.12 Confidentiality. The ITR Entity and each of its assignees
acknowledge and agree that the information of the Corporate Taxpayer is
confidential and, except in the course of performing any duties as necessary for
the Corporate Taxpayer and its Affiliates, as required by law or legal process
or to enforce the terms of this Agreement, such person shall keep and retain in
the strictest confidence and not disclose to any Person any confidential
matters, acquired pursuant to this Agreement, of the Corporate Taxpayer and its
Affiliates and successors, concerning EBS and its Affiliates and successors or
the Members, learned by the ITR Entity heretofore or hereafter. This
Section 7.12 shall not apply to (i) any information that has been made publicly
available by the Corporate Taxpayer or any of its Affiliates, becomes public
knowledge (except as a result of an act of the ITR Entity in violation of this
Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for the ITR Entity to prepare
and file its Tax Returns, to respond to any inquiries regarding the same from
any taxing authority or to prosecute or defend any action, proceeding or audit
by any taxing authority with respect to such returns. Notwithstanding anything
to the contrary herein, the ITR Entity and each of its assignees (and each
employee, representative or other agent of the ITR Entity or its assignees, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of the Corporate Taxpayer, EBS, the ITR
Entity, the Members and their Affiliates, and any of their transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the ITR Entity relating to such tax treatment and tax structure.

21



--------------------------------------------------------------------------------



 



If the ITR Entity or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporate Taxpayer or any of its Subsidiaries or
the Members and the accounts and funds managed by the Corporate Taxpayer and
that money damages alone shall not provide an adequate remedy to such Persons.
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.
          Section 7.13 Change in Law.
          (a) Notwithstanding anything herein to the contrary, if, in connection
with an actual or proposed change in law, the ITR Entity reasonably believes
that the existence of this Agreement could cause income (other than income
arising from receipt of a payment under this Agreement) recognized by any member
affiliated with the ITR Entity (or direct or indirect equity holders in such
member) upon the IPO (or the Reorganization) or any Exchange (as such term is
defined in the other Tax Receivable Agreements) to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for
United States federal income tax purposes or would have other material adverse
tax consequences to the ITR Entity or any direct or indirect owner of the ITR
Entity (a “Change in Tax Law”), then at the election of the ITR Entity and to
the extent specified by the ITR Entity, this Agreement (i) shall cease to have
further effect, (ii) shall not apply to an IPO Date Asset, or (iii) shall
otherwise be amended in a manner determined by the ITR Entity provided that such
amendment shall not result in an increase in payments under this Agreement at
any time as compared to the amounts and times of payments that would have been
due in the absence of such amendment (assuming that no payment is due under
Section 7.13(b)).
          (b) If the ITR Entity delivers to the Corporate Taxpayer a notice of
acceleration accompanied by an opinion of a Qualified Tax Advisor to the effect
that based upon such Change in Tax Law (taking into account any applicable
administrative pronouncements or rulings, formal or informal Congressional
actions or statements, or otherwise) (i) the existence of this Agreement will
more likely than not cause income (other than income arising from receipt of a
payment under this Agreement) recognized by any of the HF Non-Corporate Members
(or direct or indirect equity holders in such Member) upon any Exchange (as such
term is defined in the other Tax Receivable Agreements) to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for United States federal income tax purposes or would have other
material adverse tax consequences to the ITR Entity (or any direct or indirect
owner thereof), and (ii) substantially all of such income described in
Section 7.13(b)(i) above would be more likely than not taxable at capital gain
rates or such other material adverse tax consequences would be avoided as a
result of making the election described in this Section 7.13(b), then the ITR
Entity may elect to cause the Corporate Taxpayer to make a lump sum payment in
lieu of the Tax Benefit Payments otherwise provided in this Agreement in
accordance with the procedures described in Article IV, in an amount equal to
the sum of the present values of all such Tax Benefits Payments, substituting in
each case “70%” for “85%” in the calculation of Net Tax Benefit, discounted at
the Early Termination Rate as of the effective date specified in the notice of
acceleration, and assuming the Valuation Assumptions are applied;

22



--------------------------------------------------------------------------------



 



provided, that no amount shall be payable under this Section 7.13(b) unless,
with respect to at least 50% of the Units (as defined in the Investors Tax
Receivable Agreement (Exchanges)) held by the HF Non-Corporate Members at the
time of execution of the Investors Tax Receivable Agreement (Exchanges), all
rights to payments under the Investors Tax Receivable Agreement (Exchanges)
shall have been terminated pursuant to Section 7.13(a) thereof; provided,
further, that if such payment would be due on or after the effective date of the
applicable Change in Tax Law, at the election of the ITR Entity, such payment
shall to the extent reasonably practicable instead be made no later than the
date prior to the effective date of the applicable Change in Tax Law (using the
best available estimates and information at such time).
          (c) The Corporate Taxpayer shall have the right to satisfy its
obligation to make a lump sum payment under Section 7.13(b) by issuing a
subordinated debt instrument of the Corporate Taxpayer, with a maturity date
seven years after issuance, with interest payment required to be made quarterly,
and bearing interest at a rate equal to the lesser of (i) 6% per annum and
(ii) LIBOR plus 200 basis points.
          (d) Notwithstanding anything herein to the contrary, Section 3.3(b)
and Section 3.3(c) of the Tax Receivable Agreements shall not apply to payments
made by the Corporate Taxpayer pursuant to this Section 7.13.
          Section 7.14 Representations.
          (a) The GA ITR Entity hereby represents that the Existing GA Owners
have contributed to the GA ITR Entity, and the GA ITR Entity has received, all
of Existing GA Owners’ rights to receive payments in respect of the Corporate
Taxpayer’s cash Tax savings attributable to various tax benefits that are
subject to this Agreement (including their rights under this Agreement).
          (b) The HF ITR Entity hereby represents that the HF Members have
contributed to the HF ITR Entity, and the HF ITR Entity has received, all of the
HF Members’ rights to receive payments in respect of the Corporate Taxpayer’s
cash Tax savings attributable to various tax benefits that are subject to this
Agreement (including their rights under this Agreement).
          (c) The GA ITR Entity, the HF ITR Entity and the ITR Entity hereby
represent that the GA ITR Entity and the HF ITR Entity have contributed to the
ITR Entity, and the ITR Entity has received, all of the GA ITR Entity’s and the
HF ITR Entity’s rights to receive payments in respect of the Corporate
Taxpayer’s cash Tax savings attributable to various tax benefits that are
subject to this Agreement (including their rights under this Agreement).

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporate Taxpayer, the HF ITR Entity, the GA
ITR Entity and the ITR Entity have duly executed this Agreement as of the date
first written above.

            EMDEON INC.
      By:   /s/ Gregory T. Stevens       Name:   Gregory T. Stevens       
Title:   Executive Vice President, General
Counsel and Secretary     

Signature Page to Tax Receivable Agreement (Reorganizations)

 



--------------------------------------------------------------------------------



 



            GA-H&F ITR HOLDCO, L.P.
      By:   ITR Holdco GP LLC,         its General Partner            By:   /s/
Christopher G. Lanning         Name:   Christopher G. Lanning        Title:  
Manager              By:   /s/ Allen R. Thorpe         Name:   Allen R. Thorpe 
      Title:   Manager     

Signature Page to Tax Receivable Agreement (Reorganizations)

 



--------------------------------------------------------------------------------



 



            H&F ITR HOLDCO, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,         its General Partner 
          By:   Hellman & Friedman LLC,         its General Partner           
By:   /s/ Allen R. Thorpe         Name:   Allen R. Thorpe        Title:  
Managing Director     

Signature Page to Tax Receivable Agreement (Reorganizations)

 



--------------------------------------------------------------------------------



 



            GA ITR HOLDCO, L.P.
      By:   General Atlantic LLC,         its General Partner            By:  
/s/ Thomas Murphy         Name:   Thomas Murphy        Its: Managing Director   
 

Signature Page to Tax Receivable Agreement (Reorganizations)

 